               Case 2:19-cv-01175-MJP Document 79 Filed 07/31/20 Page 1 of 5



 1                                                                   The Honorable Judge Pechman

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8     TRAVELERS PROPERTY CASUALTY                       No. 2:19-cv-1175 MJP
       COMPANY OF AMERICA, a foreign
 9     insurance company,                                ORDER AND JOINT
                                                         DISCOVERY PLAN
                                Plaintiffs,
10
                       v.
11
       NORTH AMERICAN TERRAZZO, INC., a
12     Washington Corporation,

13                              Defendants.

14
       NORTH AMERICAN TERRAZZO, INC, a
15     Washington Corporation,

16                              Third Party Plaintiff,

17                      v.

18    TERRAZZO & MARBLE SUPPLY CO. OF
      ILLINOIS, a foreign corporation,
19
                                Third Party Defendant
20
             Plaintiff Travelers Property Casualty Company of America (hereinafter “Travelers”) and
21
     Defendant North American Terrazzo (hereinafter “NAT”) (collectively referred to as “The
22
     Parties”) hereby submit the following proposed order and discovery plan pursuant to the Court’s
23
     Minute Entry of July 30, 2020 (Dkt. 77). Specifically, the Parties request that the following
24
      Revised Proposed Order and Discovery Plan – 1                     LETHER LAW GROUP
25                                                              1848 WESTLAKE AVENUE N, SUITE 100
                                                                         SEATTLE, WA 98109
                                                                 P: (206) 467-5444 F: (206) 467-5544
                  Case 2:19-cv-01175-MJP Document 79 Filed 07/31/20 Page 2 of 5



 1   schedule be entered:

 2    All motions related to discovery must be filed September 15, 2020
      and noted on the motion calendar of the third
 3    Friday thereafter (see CR7(d))
      Discovery Complete by                          September 15, 2020
 4

 5   I.      Motions Currently Before the Court and Discovery Plan

 6           Currently before this Court are two Motions for Summary Judgment:

 7           1.       Travelers Motion for Partial Summary Judgment regarding Coverage

 8           2.       NAT’s Motion for Partial Summary Judgment regarding its Extra-Contractual

 9                    Claims

10           Both of these pending motions are noted for August 14, 2020. In addition to the above

11   motions, Travelers plans on bringing an additional Motion for Summary Judgment regarding

12   NAT’s extra-contractual claims. This motion will be noted for August 28, 2020. Travelers plans

13   on filing a motion for leave to file a contemporaneous motion in hopes that the Court will

14   consider all of the pending motions together.

15           Additionally, the parties have been working diligently to complete depositions. Given the

16   pending Motions, the parties believe it would be in the best interest of all the parties to delay the

17   depositions that are not needed to respond to the pending Motions until after the Motions noting

18   date.

19           The remaining depositions are as follows:

20           NAT plans on deposing the following witnesses:

21           A. William Partin – TBD by mutual agreement

22           B. Scott McClellan – TBD by mutual agreement

23           C. Steve Strzelec – TBD by mutual agreement

24
      Revised Proposed Order and Discovery Plan – 2                         LETHER LAW GROUP
25                                                                  1848 WESTLAKE AVENUE N, SUITE 100
                                                                             SEATTLE, WA 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
               Case 2:19-cv-01175-MJP Document 79 Filed 07/31/20 Page 3 of 5



 1           D. James Phillips – TBD by mutual agreement

 2           E. Jason Soderman – TBD by mutual agreement

 3           NAT reserves the right to depose additional witnesses as needed, and reserves all rights

 4   regarding depositions already taken.

 5           Travelers plans on deposing the following deponents:

 6           A. Randy Rubenstein – August 6, 2020

 7           B. J. Kay Thorne – August 13, 2020

 8           C. Bruce Gilbert – August 27, 2020

 9           D. Marnie Silver – September 2, 2020

10           E. Red Jensen – September 3, 2020

11           Travelers reserves the right to depose additional witnesses as needed, and reserves all

12   rights regarding depositions already taken.

13           Dated this 31st day of July, 2020.

14
     LETHER LAW GROUP                                    ASHBAUGH BEAL
15
     s/ Thomas Lether______________                      s/Robert S. Marconi__________________
16   s/ Eric Neal___________________                     Robert S. Marconi, WSBA #16369
     Thomas Lether, WSBA #18089                          Ashbaugh Beal
17   Eric J. Neal, WSBA#31863                            701 5th Avenue, Suite 4400
     1848 Westlake Ave N., Suite 100                     Seattle, WA 98104
18   Seattle, WA 98109                                   bmarconi@ashbaughbeal.com
     P: 206-467-5444 / F: 206-467-5544                   Counsel for North American Terrazzo
19   eneal@letherlaw.com
     tlether@letherlaw.com
20   Counsel for Travelers Property
     Casualty Company of America
21

22

23

24
      Revised Proposed Order and Discovery Plan – 3                      LETHER LAW GROUP
25                                                               1848 WESTLAKE AVENUE N, SUITE 100
                                                                          SEATTLE, WA 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
               Case 2:19-cv-01175-MJP Document 79 Filed 07/31/20 Page 4 of 5



 1                                       III.     ORDER

 2           Specifically, the Court ORDERS that the following schedule be entered:

 3    All motions related to discovery must be filed September 15, 2020
      and noted on the motion calendar of the third
 4    Friday thereafter (see CR7(d))
      Discovery Complete by                          September 15, 2020
 5

 6
     IT IS SO ORDERED.
 7

 8           DATED this 31st day of July, 2020.
 9

10                                              _________________________________________
                                                The Honorable Judge Pechman
11                                              United States District Judge
     Dated this 31st day of July, 2020.
12
                                                         LETHER LAW GROUP
13
                                                         s/ Thomas Lether
14                                                       s/ Eric Neal
                                                         Thomas Lether, WSBA #18089
15                                                       Eric J. Neal, WSBA#31863
                                                         1848 Westlake Ave N., Suite 100
16                                                       Seattle, WA 98109
                                                         P: 206-467-5444 / F: 206-467-5544
17                                                       eneal@letherlaw.com
                                                         tlether@letherlaw.com
18                                                       Counsel for Travelers Property Casualty
                                                         Company of America
19
                                                         ASHBAUGH BEAL
20
                                                         s/Robert S. Marconi__________________
21                                                       Robert S. Marconi, WSBA #16369
                                                         Ashbaugh Beal
22                                                       701 5th Avenue, Suite 4400
                                                         Seattle, WA 98104
23                                                       bmarconi@ashbaughbeal.com
                                                         Counsel for North American Terrazzo
24
      Revised Proposed Order and Discovery Plan – 4                         LETHER LAW GROUP
25                                                                  1848 WESTLAKE AVENUE N, SUITE 100
                                                                             SEATTLE, WA 98109
                                                                     P: (206) 467-5444 F: (206) 467-5544
               Case 2:19-cv-01175-MJP Document 79 Filed 07/31/20 Page 5 of 5



 1

 2                                     CERTIFICATE OF SERVICE

 3           The undersigned hereby certifies under the penalty of perjury under the laws of the State

 4   of Washington that on this date I caused to be served in the manner noted below a true and correct

 5   copy of the foregoing on the parties mentioned below as indicated:

 6
     Richard T. Beal, Jr.
 7   Robert S. Marconi
     Ashbaugh Beal LLP
 8   701 5th Ave Ste 4400
     Seattle, WA 98104
 9   RBeal@ashbaughbeal.com
     Rmarconi@ashbaughbeal.com
10   Attorney for North American Terrazzo, Inc.

11

12   By:         ☐ First Class Mail                   ☒ ECF/ E-mail          ☐ Legal Messenger

13           Dated this 31st day of July, 2020 at Seattle, Washington.
14
                                                         s/ Lina Wiese_________
15                                                        Lina Wiese | Paralegal

16

17

18

19

20

21

22

23

24
      Revised Proposed Order and Discovery Plan – 5                           LETHER LAW GROUP
25                                                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                               SEATTLE, WA 98109
                                                                       P: (206) 467-5444 F: (206) 467-5544
